OPINION, op the Court by
Judge Peters :
We are assured by tbe allegations in tbe petition, and tbe admissions in tbe answer of tbe existence of tbe material facts that a deed was executed by appellant to bis daughter tbe appellee M.' J". Eedd for 110 acres of land in Grant county, and that it was-acknowledged by bim before tbe proper officer. But perplexed by tbe great uncertainty in wbicb other material facts are shrouded by tbe conflict in tbe evidence and we may add by tbe unsatisfactory manner in wbicb tbe witnesses depose, we do, not feel, authorized to reverse tbe judgment.
Where a deed is executed tbe law raises a presumption that' the party benefited by it will accept it, on this case tbe appelleeMrs. Eedd was tbe beneficiary in tbe deed, and tbe evidence is-not sufficient to overcome that legal presumption.
Wherefore tbe judgment, is affirmed.